Appeal by the defendant from (1) a judgment of the County Court, Suffolk County (Tisch, J.), rendered July 30, 1985, and convicting him of operating a motor vehicle while under the influence of alcohol as a felony and driving while impaired under counts 1 and 2 of indictment No. 369/85, upon a jury verdict, and imposing sentence, and (2) a judgment of the same court, rendered October 15, 1985, convicting him of operating a motor vehicle while under the influence of alcohol under count 3 of that indictment, upon a jury verdict, and imposing sentence.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Weinstein, Rubin and Harwood, JJ., concur.